DETAILED ACTION


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

U.S.C. National Stage Application
Acknowledgement is made of the indication that the present application is filed under 35 U.S.C. 371, of the indication that the required form PCT/DO/ED/903 is present, and of the use of transmittal form PCT/DO/EO/1390.  Thus, the present application is being treated as a filing under 35 U.S.C. 371.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Amendment
This communication is responsive to the applicant's amendment filed on 05/07/2022.   The applicant(s) amended claims 1, 4-5, 11,14-16 and 19-20, and added new claims 21-23 (see the amendment: pages 3-11).
The examiner withdrew previous disclosure objection , because the applicant amended the corresponding content(s) of the specification.  
	The examiner withdrew previous claim rejection under 35 USC 112 (b), because the applicant amended the corresponded claim(s).  

Response to Arguments
Applicant's arguments filed on 5/07/2022 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue and/or change the scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: pages 13-14) based on the newly amended claims is directed to new claim rejection with necessitated new ground (see detail below).

Claim Rejections - 35 USC § 103
Claim 1, 3, 11, 13, 16 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA et al.  (US 20190155877) hereinafter referenced as SHARMA in view of CHENG et al. (“Neural Summarization by Extracting Sentences and Words”, proceedings of the 54th annual meeting of the association for computational linguistics, 2016) hereinafter referenced as CHENG and ZHOU et al. (“Selective Encoding for Abstractive Sentence Summarization”, proceedings of the 55th annual meeting of the association for computational linguistics, 2017) hereinafter referenced as ZHOU.
Regarding Claims 1, 11 and 16, SHARMA teaches an automatic text summarization (abstract, p(paragraph)25) method, comprising: obtaining a character included in a target text sequentially (fig 4 and p50, show text being inputted into the encoder), and decoding the character according to a first-layer long short-term memory (LSTM) structure inputted into a LSTM model sequentially to obtain a sequence composed of hidden states, wherein the LSTM model is a LSTM neural network (Fig 4, p50, show first layer to be LSTM based encoder, whose hidden states are used by decoder for decoding); inputting the sequence composed of hidden states into a second-layer LSTA structure of the LSTM model and decoding the sequence composed of hidden states to obtain a word sequence of a summary (Fig 4: p47, p50, decoder is the second layer which is used to decode hidden states from encoder and select subsequent words for summary):
	SHARMA also teaches obtaining of context vector and probability distribution to get the final text summary (Fie 4, p52-p55). However, SHARMA fails to teach the feeding back of word sequence from second LSTM layer to first LSTM layer thus, failing to specifically cover following claimed limitations: “inputting the word sequence of the summary into the first-layer LSTM structure of the LSTM model and decoding the word sequence of the summary to obtain an updated sequence composed of hidden states; obtaining a context vector corresponding to a contribution value of a hidden state of a decoder according to the contribution value of the hidden state of the decoder in the updated sequence composed of hidden states; and obtaining a probability distribution of a word in the updated sequence composed of hidden states according to the updated sequence composed of hidden states and the context vector, and outputting the most probable word in the probability distribution of the word as a summary of the target text.”
	CHENG does teach the claimed limitation of inputting the word sequence of the summary into the first-layer LSTM structure of the LSTM model (as seen in Figure 2, 3, the output from second layer, sentence extractor, is fed back into the document encoder which can be considered the first LSTM layer: also see Page 4, Col 2, Paragraph 5, line 1-4) and decoding the word sequence of the summary to obtain an updated sequence composed of hidden states (Fig 3 and page 5, Section 4.2 "Sentence Extractor”, Paragraph 2, line 6-13, shows decoding being performed on the encoded document to get the hidden states); obtaining a context vector corresponding to a contribution value of a hidden state of a decoder according to the contribution value of the hidden state of the decoder in the updated sequence composed of hidden states; (Fig 3: Page 1, col 2, paragraph 3, lines 1-10: Page 5-6, section 4.3, paragraph 1: and eq 10-15, show hierarchical attention architecture used to obtain relevant content-based summary. Here, the context vector can be equated to Eq 14 which is using the hidden state to compute its corresponding values presenting content/ summary relevancy for summary word selection. The updating process of the presented hierarchical attention architecture consisting of context vector is evident, considering the LSTM encoder and extractor layer feedback system shown In Fig 2 and 3, Also see, page S, column 2, paragraph 1-2 ) and obtaining a probability distribution of a word in the updated sequence composed of hidden states according to the updated sequence composed of hidden states and the context vector, and outputting the most probable word in the probability distribution of the word as a summary of the target text (Fig 3; Page 1, col 2, paragraph 3, lines 1-10; Page 5-6, section 4.3, paragraph 1; and eq 10-15, shows the most probable word found using the probability value presented using the show hierarchical attention architecture. The hidden state and context vector are same as defined in previous limitation. The use of updated sequence to find probability is evident, considering the LSTM encoder and extractor layer feedback system shown in Figs 2-3; also see, page 5, column 2, paragraphs 1-2).
CHENG is considered analogous to the claimed invention because it is also aimed toward text summarization using Long Short-term Memory (LSTM) unit. Therefore, it would have been obvious to one of the ordinary skilled in the art before the affective filling date of the claimed invented to have modified SHARMA to incorporate the teaching of CHENG to have updating sequence in place that feedbacks output from second LSTM layer to first LSTM layer. Using the summarization system presented by CHENG, help yield minimum information loss and present flexibility of applying neural attention for selecting salient sentences and words within a larger context (CHENG: Page 4, col. 1, Paragraph 2, line 11-14).
It is noted that SHARMA in view of CHENG does not expressly discloses “the contribution value of the hidden state of the decoder representing a weighted sum of all hidden states of the decoder, wherein a highest weight corresponds to a greatest contribution of an enhanced hidden state and a most important hidden state taken into consideration for the decoder to determine a next word (Note: underline portion is newly added/amended limitation by the applicant).  However, the same/similar concept/feature is well known in the art evidence by ZHOU who in the same field of endeavor, disclose ‘selective encoding for abstractive sentence summarization’ (title), comprising using ‘gate recurrent unit (GRU) (which is known as a variation of LSTM in the art)’ model with equations 1-4 (same as specification: p42), and ‘summary decoder’ including computing ‘context vector ct’ with normalized ‘importance scores’ by ‘weighted sum’ (which is read on claimed “contribution value of the hidden state of the decoder representing a weighted sum of all hidden states of the decoder) via equation 12-14 (wherein equation 14 is same as/or similar to formula of specification: p63) which is used to ‘predict the next word’ for ‘output summary’ (Fig. 2, section 4, 4.1 and 4.3).  It is noted that SHARMA also discloses ‘context vector’ with a ‘weighted sum of the encoder hidden states’ used to ‘determine the next word of the summary’, including using ‘softmax’ function (p1-p52).  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invented to recognize that weight sum equation 14 of ZHOU including a weight (a t, i) as being a softmax function (equation 13) which would inherently provide a distribution (a normalized distribution, such as a probability, or its equivalent) for each weight component in nature including claimed “a highest weight corresponds to a greatest contribution of an enhanced hidden state and a most important hidden state taken into consideration for the decoder to determine a next word”, and to combine the teachings of SHARMA, CHENG and ZHOU together by providing a mechanism (such as a context vector ct) that corresponds to a contribution value of the hidden state of the decoder representing a weighted sum of all hidden states of the decoder including a highest weight corresponds to a greatest contribution of an enhanced hidden state and a most important hidden state taken into consideration for the decoder to determine a next word, as claimed, for the propose of better predicting/determining next word for the output summary (ZHOU, section 4.3; SHARMA: p52)
As seen in the claim set, claims 1, 11, and 16 cover similar scape of invention. However, claim 1 is a method claim while claim 11 and 16 are computer device claim and computer readable medium claim respectively. Claim 1 method of using, correspond with each claimed element’s function in claims 11 and 16. Therefore, claims 11 and 16 are rejected under same rationale as applied above to method claim 1. Furthermore, SHARMA also teaches claim 11, A computer device, comprising a memory, 4 processor (p19, fig. 10) and a computer program stored in the memory and operated at the processor, characterized in that the processor executes the computer program (p87, fig 10). In addition, SHARMA also teaches claim 16, A non-transitory computer-readable storage medium, for storing a computer program, and the computer program comprising a program instruction p89, fig 10).
Regarding claim 3, 13, and 18, SHARMA in view of CHENG and ZHOU teaches the teaches the automatic text summarization method as claimed in claim 1, the computer device as claimed in claim 14, and the non-transitory computer-readable storage medium as claimed in claim 16, and further discloses LSTM model and/or GRU with the claimed conditions (ZHOU: section 4.1, equations 1-4).
 As seen in the claim set, claims 3, 13, and 18 cover similar scope of invention. However, claim 3 is a method claim while claim 13 and 18 are computer device claim and computer readable medium claim respectively. Claim 3 method of using, correspond with each claimed element’s function in claims 13 and 18. Therefore, claims 13 and 18 are rejected under same rationale as applied above to method claim 3.

Claim 2, 5, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA in view of CHENG and ZHOU applied to claim 1, 11 and 16, and further in view of MAKSAK et al. (US 20180300295) hereinafter referenced as MAKSAK.
Regarding claims 2,12 and 17, SHARMA in view of CHENG and ZHOU teaches the automatic text summarization method as claimed in claim 1, the computer device as claimed in claim 14, and the non- transitory computer-readable storage medium as claimed in claim 16, carrying out the steps of sequentially obtaining the character included in the target text and decoding the character according to the LSTM structure inputted into the LSTM model sequentially to obtain the sequence composed of hidden states model (SHARMA: Fig 4 and p50, show text inputted into the first layer, LSTM based encoder, whose hidden states are used by decoder to generated output hidden state with text sequence). However, SHARMA in view of CHENG and ZHOU does not expressly discloses “putting a plurality of historical texts of a corpus into the first-layer LSTM structure and putting a text summary corresponding to the historical text into the second-layer LSTM structure for training to obtain the LSTM model, before carrying out the steps of sequentially obtaining the character included in the target text and decoding the character according to the LSTM structure inputted into the LSTM model sequentially to obtain the sequence composed of hidden states.”
MAKSAK does teaches the claimed limitation of a step of putting a plurality of historical texts of a corpus (p70, lines 1-9) into the first-layer LSTM structure and putting a text summary corresponding to the historical text into the second-layer LSTM structure (p70; p54 and Fig 4, shows the processing input text which is a same process used for historical text according to p70. Here encoder can be considered the first layer while decoder can be considered the second layer. As seen in Fig 4 and p54 encoder is generating description vector, which is then inputted to the decoder. The description vector of text from the encoder can be equated to text summary mentioned in the claimed limitation; also see p25 and p69) for training to obtain the LSTM, before carrying out the steps of sequentially obtaining the character included in the target text and decoding the character according to the LSTM structure inputted into the LSTM model sequentially to obtain the sequence composed of hidden states model (p69 mention of training phase that uses historical text occurring before encoding and decoding process of input text; also see p25 and p47).
MAKSAK is considered analogous to the claimed invention because it is also aimed toward text summarization using neural network (p37). Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filling date of the claimed invented to have modified SHARMA in view of CHENG to incorporate the teaching of MAKSAK to include training step using historical text prior to input text summarization step. The training step from MAKSAK can help improve the accuracy of the system (p70, limes 9-11).
	AS seen in the claim set, claims 2, 12, and 17 cover similar scape of invention. However, claim 2 is a method claim while claim 12 and 17 are computer device claim and computer readable medium claim respectively. Claim 2 method of using, correspond with each claimed element’s function in claims 12 and 17. Therefore, claims 12 and 17 are rejected under same rationale as applied above to method claim 2.
Regarding Claim 5, 15, and 20, SHARMA in view of CHENG and ZHOU teaches the automatic text summarization method as claimed in claim 2, the computer device as claimed in claim 12, and the non-transitory computer-readable storage medium as claimed in claim 17, wherein the step of inputting the sequence composed of hidden states into the second-layer LSTM structure of the LSTM model for decoding to obtain the word sequence of summary (SHARMA: Fig 4 and p47, shows encoder hidden state being inputted into decoder to select subsequent words for text summary), and further comprises:
obtaining the most probable word in the sequence composed of hidden states (SHARMA, Paragraph 0043-0044, show selection probability being using select most preferred word), using the most probable word in the sequence composed of hidden states as an initial word in the word sequence of the summary (SHARMA, Fig 4 and p44 and p46-p47, mention of most preferred word being added to the target summary; also see p50);
inputting each word in the initial word into the second-layer LSTM structure (SHARMA: Figure 4, the initially generated partial summary is being inputted in the second layer which is the decoder), and combining each word in the initial word with each word in a vocabulary of the second- layer LSTM structure to obtained a combined sequence (SHARMA: Fig 4, p44-p47 and p52-53, vocabulary is being considered as seen in fig 4 alongside second layer, decoder, to obtain the summary), and then obtaining and using the most probable word in the combined sequence as the sequence composed of hidden states (SHARMA: Fig. 4, 9, p44-p47, p50-p55; shows the selected probable word being used to generate targeted summary); and
repeating the steps of inputting each word in the sequence composed of hidden states into the second-layer LSTM structure, and combining each word in the sequence composed of hidden states with each word in the vocabulary of the second-layer LSTM structure to obtain the combined sequence, and then obtaining and using the most probable word in the combined sequence as the sequence composed of hidden states (the same steps are being repeated that were mention earlier within the claim, thus they are rejected under same rationale. SHARMA: Figs. 4, 9, p47; mention of feedback of selected preferred word to the generation model to repeat the steps of getting most probable subsequent word for the target summary; also see p50-p55), until each word in the sequence composed of hidden states and an end character in the vocabulary are detected, and using the sequence composed of hidden states as the word sequence of the summary (SHARMA: Fig. 4, shows partial summary being inputted as feedback and final word “Argentina” being the final hidden state used by the decoder to get target word, mentioned in p50 marking the end of process with summarized text).
AS seen in the claim set, claims 5, 15, and 20 cover similar scope of invention. However, clan 5 is a method claim while claim 15 and 20 are computer device claim and computer readable medium claim respectively. Clair 5 method of using, correspond with each claimed element’s function in claims 15 and 20. Therefore, claims 15 and 20 are rejected under same rationale as applied above to method claim 5.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA in view of CHENG and ZHOU as applied to claim 3, and further in view of Ma et al. (“Word Embedding Attention Network: Generating Words by Querying Distributed Word Representations for Paraphrase Generation”, proceeding s of the 2018 conference of the north American Chapter of the Association for computational linguistics, 2018) hereinafter referenced as MA.
Regarding Claims 4, 14, and 19 SHARMA in view of CHENG in view of ZHOU teaches the automatic text summarization method as claimed in claim 3, the computer device as claimed in claim 13, and the non-transitory computer-readable storage medium as claimed in claim 18, wherein the sequence composed of hidden states is inputted into the second-layer LSTM structure of the LSTM model for decoding to obtain the word sequence of the summary (SHARMA, Fig.4, p47 and p50, decoder is the second layer which is used to decode hidden states from encoder and select subsequent words for summary).  However, they fail to specifically disclose “the word sequence of the summary is a polynomial distribution layer having a same size as vocabulary, and a vector yt E RK is outputted: wherein the nth dimension of yt represents the probability of generating the Kth word, t is a value of a positive integer, and K is a size of corresponding vocabulary of the historical text.”
MA does teach the claimed limitation of the word sequence of the summary is a polynomial distribution layer having the same size as the vocabulary (Figure 1 show word sequence for summary generated in “Query” block which are the candidate words. These candidate word can be associated to term “vocabulary” mentioned in the claim which thus fulfills the claimed limitation of “polynomial distribution layer having the same size as the vocabulary”. An embodiment of polynomial distribution can be seen in Figure l where the decoded hidden state St is associated which multiple candidate words ‘key’ and ‘value’; see Section 2.3: ‘Word Generation by Querying Word Embedding’ and equation 5 and 6 for more on polynomial distribution structure; Also see, Page 2, Colum 2, paragraph 3, lines 3-5 and Page 2), and a vector yt E RK is outputted (equation 6): wherein the nth dimension of yt represents the probability of generating the kth ward (as seen in Section 2.3, scare function is used to get the most probable word as cutout. Figure 1 can be seen as an example where ith word is chosen as output; also see Equation 5 and 6), t is a value of a positive integer (as seen in Fig. 1, the corresponding hidden state, St, of the output yt has t beginning from 1. Therefore, it is implicated that the t which is the time step is a positive integer: also see Section 2.2 ‘Encoder and Decoder’, paragraphs 2-3 and eq. 4-6), and K is size of corresponding vocabulary (Page 3, Column 1, Paragraph 3, here it is seen that “i” is the size of candidate word used as vocabulary). 
Ma is considered analogous to the claimed invention because it is also aimed toward text summarization using decoder and encoder network. Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invented to have modified SHARMA in view of CHENG in view of ZHOU to incorporate the teaching of Ma to use candidate words as vocabulary to find most probable word. The model proposed by Ma using the candidate words is able to perform better than the baseline sequence to sequence model (MA: Abstract), wherein SHARMA in view of CHENG in view of ZHOU also discloses limitation “the vocabulary (read on ‘target audience vocabulary’, ‘target vocabulary’) corresponded to historical texts (read on a ‘corpus of text’ regarding ‘training data’ or ‘training set’ in a broad sense (SHARMA: p2, p22,p49; ZHOU: sections 3 and 5.1; also see MA: section 3.2.3).
	As seen in the claim set, claims 4, 14, and 19 cover similar scope of Invention. However, claim 4 is a method claim while claim 14 and 19 are computer device claim and computer readable medium claim respectively. Claim 4 method of using, correspond with each claimed element’s function in claims. Therefore, claims 14 and 19 are rejected under same rationale as applied above to method claim 4.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over SHARMA in view of CHENG and ZHOU as applied to claims 1, 11 and 16, and further in view of SUN et al. (US 2019/0122145) hereinafter referenced as SUN.
Regarding Claim 21 (depending on  claim 1), SHARMA in view of CHENG in view of ZHOU does not expressly disclose “performing word segmentation to obtain the character included in the target text, the word segmentation being carried out as follows: (1) in a string S of words to be segmented, retrieving candidate words in a sequence from left to right; (2) checking a probability value of each candidate word in a dictionary, and recording all left neighbors of each candidate word; (3) calculating accumulative probability of each candidate word, while performing a comparison to obtain a best left neighbor word of each candidate word; (4) when a current word is the last word of the string S and the accumulative probability the current word is a maximum probability, Setting the current word as an end-word of the string S; (5) sequentially outputting the best left neighbor word of each candidate word in a sequence starting from the current word from right to left as a word segmentation result of the string S.”  However, the same/similar concept/feature is well known in the art evidenced by SUN who discloses technique for ‘extracting information’ from acquired ‘annotated corpus’ including ‘sample sentences’ in ‘text form’ (p42-p45, p48), comprising carrying out ‘word segmentation’ on ‘the sample sentences’,  including “ (1) in a string S of words to be segmented, retrieving candidate words in a sequence from left to right” and/or “(5) sequentially outputting the best left neighbor word of each candidate word in a sequence starting from the current word from right to left as a word segmentation result of the string S” (p63-p64, note: wherein claimed language regarding elements (1)-(5) can be interpreted as or read on one or more of elements (1)-(5) in a broad sense).   
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invented to combine teachings of SHARMA, CHENG, ZHOU and SUN together by providing a mechanism of performing word segmentation on acquired (or inputted) corpus having sample sentences (in text form) including retrieving candidate words in a sequence from left to right, as clamed, for which the related implementation would be within the scope of capability of the skilled person in the art and result would predictable. 
Regarding Claims 22 and 23 (depending on claims 11 and 16 respectively), the rejection is based on the same reason described for claim 21, because the claims recite/include the same/similar limitations as claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
July 15, 2022
/QI HAN/Primary Examiner, Art Unit 2659